Title: To John Adams from Benjamin Kent, 26 May 1776
From: Kent, Benjamin
To: Adams, John


     
      Dr: Sr:
      Boston May 26th: 1776
     
     I have written upon Politics, to your Names Sake, upon the grand affair of a Declaration of Independence, and I suppose he will show it to our Continentall Representatives I mean our Representatives of Massachusetts bay If desir’d, for tho I thro the kindness of Providence Sustain no Sort of publick Caracter; yet I concern my self very much in Affairs which Concern the publick. I remember I promised you I would write you when the Continental Arms Should work a Change to give me something to write upon, But the Lord has sent a pannick upon Our Enemies, and by that means, and not the force of our Arms, I am now a resident in Boston. But what I this day hear of the Doings of the Continental Congress induceth me earnestly to ask you if you have releasd that double damnable fellow Ben: Church Junr:, which I am very unwilling to believe, and if so how it came to pass. Pope says whatever is is right but there is you know such a thing as right wrong. Hang well and pay well, is a fundamental principle in all good Government, but the releasing him, seems quite Contrary. But if it is so, I wish he would come to Boston. I would affront him in hopes he would offer me Such treatment that I might beat his brains out or cut his Throat and I might escape the Gallows. I assure you I write under great discomposure of Mind on that Account, because I have been so Credibly inform’d you have releas’d him, that I believe it. Pray give me some relief, or you will never receive from me a better Letter, and this is of no other Importance than to ease my own Stomach, and to let you know you are beloved by yr. Bror.
     
      Benj. Kent
     
    